Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 1 of 25

UNITED STATES DISTRICT COURT 2819 May
FOR THE DISTRICT OF MARYLAND

 

BRANDON SODERBERG,
2934 N. Calvert St., Apt B
Baltimore, MD 21218:

BAYNARD WOODS,
601 N. Eutaw St.
Baltimore, MD 21201;

OPEN JUSTICE BALTIMORE,
1601 Guilford Ave., 2 South
Baltimore, MD 21202;

BALTIMORE ACTION LEGAL TEAM,
1601 Guilford Ave., 2 South
Baltimore, MD 21202;

QIANA JOHNSON,
13802 S. Springfield Rd.
Brandywine, MD 20613
Prince George’s County;

LIFE AFTER RELEASE,
4710 Auth PL, Second Floor
Camp Springs, MD 20744
Prince George’s County;

Plaintifjs,
v.

Hon. W. MICHEL PIERSON, as
Administranve Judge for Marvland’s
lighth Judicial Circuit,
111 N. Calvert Street
Baltimore, MID 21202:

 

 

ROB 190V1559

COMPLAINT
ROB iy lv i569

Civil Action No. ‘
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 2 of 25

Hon. SHEILA R. TILLERSON ADAMS,
as Administrative Judge for Maryland’s
Seventh Judicial Circuit,

14735 Main Street

Upper Marlboro, MD 20772

Prince George’s County;

PATRICIA TRIKERIOTIS, as Court
Reporter for Baltimore City,
111 N. Calvert Street, Suite 515
Baltimore, MD 21202: and

ROBIN WATSON, as Court Reporter for
Prince George’s County,

14735 Main Street

Upper Marlboro, MD 20772

Prince George’s County;

Defendants.

 

 

INTRODUCTION
1, In recent years, as popular interest in our criminal-justice system has
reached new heights, a vibrant public discourse has emerged surrounding the ways we
police, prosecute, and punish people accused of crimes.
2. ‘This discourse has spurred important changes in criminal-justice policy
across the country, including in Maryland. In 2016, the Marvland General Assembly
enacted a set of reforms designed to improve reentry services for ex-offenders,

expand support for crime victims, and reduce sentences for nonviolent offenders.'

 

' See Justice Remvestment .\er, 2016 Md. Laws 6239-6441, herps://perma.ce/ 1 K3Q-
125116.
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 3 of 25

The following year, the Maryland Court of Appeals adopted new rules to minimize
the use of cash bail in state trial courts, joining a nationwide movement to reduce the
harmful impact of cash-bail systems on indigent communities.?_ And, most recently,
voters across Maryland—including in Baltimore City and Prince George’s County—
elected State’s Attorneys who campaigned expressly on reform-oriented platforms.”
3. Marylanders are eager to see what impact these changes will have on
people’s daily lives. And nowhere will that impact be more visible than inside the
courtroom—one of the few places where the public can see the State’s new policies
and prosecutors in action. Access to court proceedings plays a central role in ensuring
that citizens can understand and ultimately shape how their justice system works. As
Jusuce Frankfurter once explained, “[o]ne of the demands of a democratic society is
that the public should know what goes on in courts by being told by the press what
happens there, to the end that the public may judge whether our system of criminal
justice is fair and night.” Mandland v. Baltimore Radio Show, 338 U.S. 912, 920 (1950)

(Frankfurter, J., respecting the denial of certiorari).

 

* See Michael Desser, Many/and Court of Ippeals: Defendants Can't Be | ledd in Jail Becanse They
Can? Njord Bal, BALVIMORE SUN, Feb. 8, 2017, https://perma.ce/Y2HK-ZRPC.

© See. e.g. Tim Prudente, Marv Mosby Wins Re-Election in Three-Way Race for Baltimore
State's Worney, BALVIMORE SUN, Jun. 26, 2018, https://perma.ce/I I7INS-G)-B7 (describing
Baltimore City’s incumbent State's \trorney’s campaign “pledge| | to quicken her efforts to
bring criminal justice reform to Baltimore”); Rachel Chason, | hey. Tre Rawaiig for Conny
Prosecutor, But Their Top Vocas Ly Rehabilitation, “NSM. POst., fun. 15, 2018,
hetps://perma.cc/6D6D-DIEIMP (describing progressive platforms of candidates for State’s

Attorney in Prince George's Country’).

lo
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 4 of 25

4. Unfortunately, Maryland law impedes the public’s ability to do just that.
The State prohibits people from disseminating digital recordings of criminal court
proceedings—even though the State itself makes copies of those recordings publicly
available. While people may obtain audio recordings of virtually any criminal trial
proceeding under Maryland court rules, a controversial state law prohibits them from
sharing those recordings with the broader public. As a result, people who obtain
copies of court recordings are effectively barred from using them to engage in a
broader public dialogue about their judicial system.

5. This regime violates the Constitution’s dual guarantees of freedom of
speech and freedom of the press. Those protections ensure that when the press or
the public “lawfully obtains truthful information about a matter of public significance
then state officials may not constitutionally punish publication of the information,
absent a need to further a state interest of the highest order.” Smith v. Daily Mail
Publishing Company, 443 U.S. 97, 103 (1979). ‘That is especially true when the
information concerns proceedings that occurred in open court. After all, “[w]hat
transpires in the court room is public property. ... ‘hose who see and hear what
transpired can report it with impunity.” Craze v. Harney, 331 U.S. 367, 374 (1947).

6. Plaintiffs in this case seek to vindicate these longstanding constitutional
principles. \lthough they hope to use Marvland’s court recordings for different
purposes—some for journalistic ends, some for civic education, and some for political

advocacy —all of them plan to use the recordings for a common goal: to promote

9
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 5 of 25

democratic accountability within our criminal-justice system. Because Maryland’s ban

 

on broadcasting court recordings contravenes that goal—in violation of core First
Amendment principles—this Court should enter a declaratory judgment holding the

ban unconstitutional.

JURISDICTION & VENUE
7 Plaintiffs bring this action under 42 U.S.C. § 1983, and this Court has
jurisdiction over the action under 28 U.S.C. § 1331.
8. Venue is proper in the District of Maryland under 28 U.S.C. § 1391(b)
because all Defendants reside within the State of Maryland.
FACTUAL AND LEGAL BACKGROUND
A. The Public’s Right of Access to Maryland Trial-Court Recordings
2 Maryland court rules require all proceedings held before a trial-court
judge to be “recorded verbatim in their entirety.”- Md. Rule 16-503(a) (circuit courts);
Md. Rule 16-502(a) (district courts). Many trial courts across the State, including the
Circuit Courts for Baltimore City and Prince George’s County, comply with this
requirement by creating audio recordings of all judicial proceedings.
10, Under the rules, all trial courts must make copies of these recordings
available to the public. ‘Vhe rules expressly provide that, except in rare circumstances,
the “authorized custodian of an audio recording shall make a copy of the audio

recording... available to any person upon written request.” Md. Rule 16-504(h) (1)
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 6 of 25

(referring to circuit-court recordings); see a/vo Md. Rule 16-502(g)(1) (same requirement
for district-court recordings).*

11. Some trial courts maintain both audio and video recordings of their
proceedings. Although these courts are not required to provide copies of video
recordings to the public (as they must do with audio recordings), nothing in the rules
precludes them from doing so. In the past, the Baltimore City Court Reporter’s office
has occasionally provided copies of video recordings to members of the public upon
written request.

12. ‘Trial judges retain authority under the rules to redact certain portions of
court recordings before the recordings are released to the public. Specifically, if a
court finds that certain portions of a recording “should and lawfully may be shielded
from public access and inspection, the court shall direct that appropriate safeguards
be placed on that portion of the recording.” Md. Rule 16-504(g).

B.  Maryland’s Prohibition on Broadcasting Trial-Court Recordings

13. Even though Maryland court rules guarantee public access to trial-court
recordings, Maryland legislators have nonetheless sought to restrict the public’s ability
to disseminate those recordings. In 1981, shortly after the State judiciary adopted a
pilot program permitting the press to record and broadcast trial-court proceedings,

the General \ssembly enacted legislation terminating the program and banning the

 

The fulltext of Marvland Rule 16-304 ts avaiable ar hetps:/ /perma.ce/ \211B- O85.

Phe tull test of Rule 16-502 is available at hreps://perma.ec/2P63-|N BY.
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 7 of 25

“recording or broadcasting” of any criminal trial-court proceeding. 1981 Md. Laws
2782, 2782-84 (Ch. 748).

14. ‘That ban remains in effect today. Now codified at § 1-201 of Maryland’s
Code of Criminal Procedure, the provision reads as follows:

Application to trials, hearings, motions, or arguments
(a) (1) Except as provided in subsection (b) of this section, a person
may not record or broadcast any criminal matter, including
a trial, hearing, motion, or argument, that is held in trial
court or before a grand jury.
(2) ‘This prohibition applies to the use of television, radio, and
photographic or recording equipment.
Electronic or photographic equipment approved by court

(b) Subsection (a) of this section does not apply to the use of electronic
or photographic equipment approved by the court:
(1) to take the testimony of a child victim under § 11-303 of this
article; or
(2) to perpetuate a court record.

Contempt of court for violations of section

(c) \ person who violates this section may be held in contempt of
court.

Md. Code, Crim. Proc. § 1-201 (emphases added).

15. As the text of § 1-201 makes clear, the statute’s broadcasting ban sweeps
guite broadly. It prohibits the broadcast not only of 4re court proceedings but also of
previously recorded proceedings, including recordings from cases that have long since

ended. ‘Vhe statute also does not distinguish between proceedings that involve

6,
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 8 of 25

witnesses or jurors (such as “trial[s|” and evidentiary hearings) and those that involve
only attorneys and judges (such as “motion|s|” hearings and “argument{s]”).

16. At the same time, § 1-201 contains gaps that allow for the broadcast of
court proceedings that involve essentially the same subject matter as criminal trial
proceedings. For instance, the statute does not prohibit the broadcast of appellate
proceedings, including appeals in criminal cases. See Md. Code, Crim. Proc. § 1-201 (a)
(prohibiting the broadcast only of matters “held in trial court or before a grand jury”).
And a separate court rule expressly permits such proceedings to be broadcast. See
Md. Rule 16-603 (permitting “extended coverage,” including recording and
broadcasting, of proceedings in “appellate courts”). hus, while the statute would
prohibit the broadcast of a sentencing hearing held in circuit court, 1t would permit
the broadcast of an appellate argument on the same issue, in the same case, involving
the same lawvets.

17. Similarly, because § 1-201 apphes only to “criminal matter|s],” it does
not bar the broadcast of czz/ trial proceedings. Sce a/vo Md. Rule 16-603 (permitting
“extended coverage,” including recording and broadcasting, of civil trial proceedings).
Thus, the statute would prohibit the broadcast of jury selection in a criminal trial but
permit the broadcast of a subsequent habeas corpus proceeding challenging the jury-
selection process in that same trial.

18. Local court officials have the authority to iniuate (or, alternatively, ask

local prosecutors to initiate) contempt proceedings against people who violate
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 9 of 25

\ 1-201. See generally Md. Rule 15-205(b) (listing persons authorized to initiate
constructive criminal-contempt proceedings); Md. Rule 15-206(b) (listing persons
authorized to initiate constructive civil-contempt proceedings). In practice, the
administrative judge of a circuit or county typically bears responsibility for initiating
contempt proceedings for violations of § 1-201 that arise from the broadcast of
recordings from that circuit or county’s courts.

19. ‘The authorized custodian of those recordings—usually, the court
reporter for that circuit or county—shares responsibility for enforcing § 1-201’s
broadcasting ban. In practice, court reporters view the enforcement of § 1-201 as one
of their responsibilities and typically play a role in deciding how court officials will
respond to violations of the statute, including whether to pursue contempt sanctions.

C. Section 1-201’s Chilling Effect on Plaintiffs’ Speech and Reporting
Activities

20. ~~ Plaintiffs are journalists, activists, lawyers, and community organizers
who seek to use recordings of Maryland criminal proceedings to enhance the public’s
understanding of the criminal-justice system. ‘To that end, each Plainuff has lawfully
obtained copies of certain court recordings—all from proceedings that occurred in
open court—under Maryland’s court rules. ‘Uhey have retrained from disseminating
these recordings, however, out of fear that they might be held in contempt for doing

so under § 1-201,
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 10 of 25

21. Plaintiffs Brandon Soderberg and Baynard Woods are Baltimore-
based journalists who are currently working on a book and a documentary film about
the Balumore Police Department’s Gun Trace ‘Task Force. Mr. Soderberg is a former
editor of the Baltimore City Paper and one of the founders of Baltimore Beat, an
independent media outlet covering local politics, art, culture, and activism. Mr.

Woods is a former Cz/y Paper and Real News Network editor whose work has appeared
in the New York Times, the Washington Post, the Guardian, and many other outlets. Over
the past several years, the Baltimore City Court Reporter’s office has provided Mr.
Soderberg and Mr. Woods with copies of several audio recordings, as well as one
video recording, of Baltrmore City Circuit Court proceedings. Mr. Soderberg and Mr.
Woods intend to use these recordings in their documentary film, among other
reporting projects.

22. Plaintiffs Open Justice Baltimore (O)}B) and the Baltimore Action
Legal Team (BAL) are organizations that support community-centered efforts to
improve the criminal-justice system. Among their other shared goals, both
organizations seek to improve the transparency of Baltimore’s legal system and help
the public better understand how that svstem works. OJB develops open-source data
projects to shine a light on the actions of the Baltimore Police Department, the State’s
Attorney’s Office, the Balumore court svstem, and other officials. BAL is a
coalition of lawyers who provide volunteer legal support to Baltimore communitics

seeking to exercise their civil liberties and protest injusuces rooted in structural racism
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 11 of 25

and economic inequality. ‘Together, OJB and BALT have lawfully obtained copies of
audio recordings of Baltimore City Circuit Court proceedings from the Baltimore City
Court Reporter’s office. They intend to use these recordings in their efforts to
educate the public and increase transparency within Baltimore’s legal system. In
particular, the two organizations plan to post the recordings online, play them at
community events (including know-your-rights events for community members and
legal trainings for volunteer lawyers), share them on social media, and potentially
include them on podcasts.

23. Plaintiff Qiana Johnson is a community organizer in Prince George’s
County and the founder of Plaintiff Life After Release, a community-based
organization that seeks to empower individuals, families, and communities affected by
the criminal-justice system. Among its other projects, Life After Release coordinates
a local court-watching program aimed at increasing accountability and promoting
positive change within Prince George’s County’s judicial system. The organization

<

also provides support to people facing criminal charges through its “participatory
defense” efforts, which promote greater family and community involvement in the
adjudicative process. Ms. Johnson and Life After Release have lawfully obtained
audio recordings of Prince George’s County Circuit Court proceedings from the
Prince George’s County Office of Court Reporters. ‘Uhe recordings come trom

proceedings in which Ms. Johnson was invited to address the court on behalf of

criminal defendants who asked her to advocate on their behalf as a Communit

10)
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 12 of 25

member. Ms. Johnson and Life After Release plan to post the recordings on their
websites and play them at meetings in order to highlight the impact of their
participatory-defense work and teach others how to become effective community
advocates.

24. Section 1-201 has had a severe chilling effect on Plaintiffs’ protected
speech and reporting activities. Plaintiffs hope to publish and share the various court
recordings in their possession, but they have not done so because they understand
that court officials may seek to hold them in contempt under § 1-201. Plaintiffs are

not wealthy or well-connected and cannot afford to subject themselves to the risk of

and

 

such sanctions. ‘Their fear of punishment under § 1-201 has thus hindered
continues to hinder—their ability to contribute to public discourse surrounding
Maryland’s criminal-justice system.

25. Section 1-201’s chilling effect on Plaintiffs’ speech and reporting
impedes the public’s ability to learn about their local courts and law-enforcement
officials. Most people cannot afford to attend criminal court proceedings regularly,
given the ume and potential lost income required to do so. Instead, they rely on the
work of journalists, activists, and community Ieaders—lke Plainutfs—to keep
informed about what happens during such proceedings. By suppressing Plaintiffs’

ability to cngage in their reporting and speech acuvities, § 1-201 deprives not just

 

> Jute \frer Release, ¢ YB, and BAL are unince porated WSSOCTITLONS.

ie
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 13 of 25

Plainuffs but also the public as a whole of essential information about their justice
system and public officials.

26. Plaintiffs’ fear of prosecution 1s well founded. In recent years, Maryland

 

court officials—including Defendants named in this suit—have repeatedly considered
holding members of the media in contempt for violating § 1-201. In 2016, Baltimore
court officials publicly considered holding in contempt the producers of Sera/, the
popular investigative-reporuing podcast, for playing excerpts of criminal trial
proceedings on their show.® Earlier this year, Baltimore City’s administrative judge,
Defendant W. Michel Pierson, sent a letter to a cable television network admonishing
the network for including video footage of the same proceedings in a documentary.
And, just last month, Judge Pierson sent another letter to a different journalist
warning her that it would be unlawful for her to include courtroom audio on her
podeast. ‘These actions make clear that the threat of enforcement under § 1-201 is
real,

D. Court Officials Have Failed to Identify Any Harms That Might
Result from Plaintiffs’ Proposed Speech and Reporting Activities

27. — Plaintiffs have sought clarity from court officials on both the purpose

and the scope of § 1-201’s broadcasting ban. Court officials have refused to respond

 

© Justin Penton, Comat Officials Constedered Contempt for ‘Serial’ Producers for Vering Caurtroons
lindo, BALTIMORE SUN, Dec. 21, 2016, hreps:/ /www-.balumoresun.com/ news / maryland /
balnmore-citv/bs-md-er-senal-court- recordings 20161221 -storyv-html (quoting Marvland

yudicdary spokesperson’s explanation for courts decision not to pursuc contempt).

\2
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 14 of 25

to those inquiries, however, exacerbating Plaintiffs’ fear of disseminating court
recordings and their contusion over the statute’s scope.

28. On May 2, 2019, Mr. Soderberg, Mr. Woods, OJB, and BALT (the
Baltimore Plaintiffs) submitted letters, through counsel, to Baltimore City’s
administrative judge, Defendant W. Michel Pierson, to noufy him of their plans to
disseminate recordings of Circuit Court proceedings. See Exhibit A (Letter from B.
Soderberg & B. Woods); Exhibit B (Letter from OJB & BAL). The letters outlined
the Baltimore Plaintiffs’ belief that they enjoy a clear First Amendment right to
disseminate the recordings and asked court officials to identify any “state interest[s]”
that might justify the suppression of their speech and reporting activities. ‘The
Baltimore Plaintiffs also offered to identify the specific recordings they intend to use
and noted that they would consider any information court officials provided in
response to the letters before disseminating any of the recordings. Finally, the
Baltimore Plaintiffs sought clarity as to whether their intended uses of the recordings
would constitute “broadcasting” under § 1-201 and whether the statute’s “contempt”
provision refers to civil or criminal contempt.

29. The Baltimore Plainuffs asked court officials to respond to their letter by
May 16. When officials failed to respond by that date, Plaintiffs’ counsel sent the
officials a follow-up inquiry, via email, on May 20. Despite that follow-up inquiry,

Balumore court officials never responded to the Baltimore Plaintiffs’ letter.
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 15 of 25

30. On May 14, 2019, Ms. Johnson and Life After Release (the Prince
George’s County Plaintiffs) submitted a letter, through counsel, to the administrative
judge of Prince George’s County, Defendant Sheila R. ‘Tillerson Adams, to notify her
of their plans to disseminate recordings of Circuit Court proceedings. Exhibit C
(Letter from Q. Johnson & Life After Release). ‘The letters outlined Ms. Johnson and
Life After Release’s belicf that they enjoy a clear First Amendment right to
disseminate the recordings and asked court officials to identify any “state interest|s|”
that might justify the suppression of their speech and reporting activities. Ms.

Johnson and Life After Release also offered to identify the specific recordings they
intend to use and noted that they would consider any information court officials
provided in response to the letters before disseminating any of the recordings.

Finally, Ms. Johnson and Life After Release sought clarity as to whether their intended
uses of the recordings would constitute “broadcasting” under § 1-201 and whether the
statute’s “contempt” provision refers to civil or criminal contempt.

31. ‘The Prince George’s County Plaintiffs asked court officials to respond
to their letter by May 24." Plaintiffs’ counsel sent the court officials a follow-up email

on May 22 to inquire into whether the officials would be able to respond to the Prince

 

On Mav 15, one dav atter the Prince George’s County Plaintitts emailed their letter to
court officials, an administrative assistant in the Prince George's County clerk’s office emailed
Plainnitts’ counsel @vhile copying several other court emplovees) to say thar the court “doles] nor
accept email or faxed correspondence.” In response, Plainuitts’ counsel mailed a paper copy of

the letter to court officials on the morning of May 15.

14
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 16 of 25

George’s County Plaintiffs’ letter by May 24. Court officials never responded to that
follow-up inquiry or to the original letter.

E. Defendants’ Official Positions and Responsibilities

32. Defendant W. Michel Pierson ts the administrative judge for Balttmore
City and Maryland’s Eighth Judicial Circuit. Judge Pierson is one of the officials
responsible for initiating contempt proceedings under § 1-201 in Baltimore City. He
is sued in his official capacity.

33. Defendant Sheila R. Tillerson Adams ts the administrative judge for
Prince George’s County and Maryland’s Seventh Judicial Circuit. Judge Adams is one
of the officials responsible for initiating contempt proceedings under § 1-201 in
Prince George’s County. She is sued in her official capacity.

34. Defendant Patricia Trikeriotis is the chief court reporter for Baltimore
City. She is the authorized custodian of all audio and video recordings of all
proceedings that occur in Baltmore City Circuit Court and Baltimore City District
Court. Ms. ‘lrikeriotis is one of the officials responsible for initiating contempt
proceedings under § 1-201 in Balumore City. She is sued in her official capacity.

35. Detendant Robin Watson is the court reporter for Prince George's
County. She is the authorized custodian of all audio and video recordings of all
proceedings that occur in Prince George’s County Circuit Court and Prince George's

County District Court. Ms. Watson is one of the officials responsible for inmating
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 17 of 25

contempt proceedings under § 1-201 in Prince George’s County. She is sued in her
official capacity.

CAUSES OF ACTION

 

36. All of the preceding paragraphs are incorporated herein, as if re-alleged
in this section.

COUNT I: FIRST AMENDMENT
(against all Defendants under 42 U.S.C. § 1983)

37. ‘The First Amendment prohibits government officials from “abridging
the freedom of speech, or of the press.” U.S. Const. amend. I. ‘Those words reflect
our “profound national commitment to the principle that debate on public issues
should be uninhibited, robust, and wide-open.” New York Times Co. v. Sullivan, 376
U.S. 254, 270 (1964).

38. In light of that commitment, the First Amendment generally precludes
the government from suppressing the dissemination of truthful information about
issues Of civic importance. See Bartnicks v. | “opper, 532 U.S. 514, 527-28 (2001) (As a
general matter, ‘state action to punish the publication of truthful information seldom
can satisfy constitutional standards.” (citation omitted)), Thus, when a member of
the press or the public “lawfully obtains truthful information about a matter of public
significance then state officials may not constitutionally punish publication of the
information, absent a need to further a state interest of the highest order.” [daréda Star

rm Bip F490 CLS. 524. 533 (1989) (citation omitted).

16
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 18 of 25

39. ‘This principle applies with special force to information about public
court proceedings. See, eg. Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 492 (1975)
(“With respect to judicial proceedings in particular, the function of the press serves to
guarantee the fairness of trials and to bring to bear the beneficial effects of public
scrutiny upon the administration of justice.”). Mor this reason, the Supreme Court has
specifically held that the First Amendment “command|s] nothing less than that the
States may not impose sanctions on the publication of truthful information contained
in official court records open to public inspection.” Jd, at 495; see also Craig v. Harney,
331 U.S. 367, 374 (1947) (“Ifa transcript of the court proceedings had been
published, we suppose none would claim that the judge could punish the publisher for
contempt.”).

40. Defendants have not identified a “state interest of the highest order” to
justify Maryland Code of Criminal Procedure § 1-201’s blanket ban on broadcasting
recordings of criminal trial-court proceedings. Although Plaintiffs repeatedly sought
to engage Defendants in a dialogue regarding any state interests that § 1-201 might
serve, Defendants ignored Plaintiffs’ inquiries. Defendants have also tailed to make
any public statements identifying any state interests to jusufy § 1-201’s ban on
broadcasting, trial recordings.

41. Marvland’s own court rules give every member of the public the right to
inspect and obtain recordings of anv criminal proceeding, that occurred in open court.

The State's decision to make the recordings public in these wavs belies any “state
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 19 of 25

interest|s]” it might proffer to jusufy its prohibition on private parties’ subsequent
dissemination of the recordings. See Ostergren v. Cuccinel, 615 F.3d 263, 291 (4th Cir.
2110) (Davis, J., concurring) (“Considering a state’s view and its actual conduct 1s
particularly important in First Amendment cases like this one, in which the
Commonwealth, a party to the case, undertakes to punish an individual for re-
publishing information initially published by the Commonwealth itself.”).

42. Nor can any purported justifications for § 1-201 be squared with
Maryland’s broader regulatory regime. A separate rule already authorizes court
officials to redact any portions of court recordings that “lawfully may be shielded
from public access and inspection.” Md. Rule 16-504(g). This fine-grained
mechanism for preventing identifiable harms to the public welfare obviates the need
for § 1-201’s wholesale ban on broadcasting court recordings. What’s more, § 1-201
is itself poorly suited to protect against the disclosure of sensitive information about
criminal proceedings: As noted above, Maryland law expressly permits the broadcast
of criminal appellate proceedings and civil trial proceedings—even when those
procecdings involve the same parties, subject matter, and attorneys as criminal trial
proceedings. See Md. Rule 16-603. In short, the under-inclusiveness of § 1-201’s
broadcasting ban and the availability of other means for safeguarding sensitive
information undermine any plausible rauonale the State might offer to jusuty the

pre yhibitcion.

1s
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 20 of 25

43. In any event, even if the State could identify a plausible rationale for
restricting the broadcast of all criminal trial proceedings, that rationale would likely
run counter to the experiences of numerous other jurisdictions. Many state and
federal courts make recordings available to the public for all of their trial proceedings,
without imposing any restrictions on the dissemination of those recordings. None of
those courts has suffered any great harm (reputational or otherwise) from allowing its
recordings to be freely shared. It is not clear why Maryland—which appears to be the
only jurisdiction that bans the broadcast of pabhcly available court recordings—has a
unique interest in shielding its recordings from broader public exposure.

44. Finally, any rationale the State offers in support of § 1-201 is unlikely to
justify the statute’s sweeping breadth. For instance, even if the State were to identify a
rationale for its ban on 4ve broadcasts of criminal trials, that rationale likely would not
support the ban on broadcasts of trial recordingsx—especially recordings from closed
cases. Similarly, whatever reasons the State might offer to jusufy a ban on
broadcasting the testimony of private citizens, those justifications would not support
the ban on broadcasting the tesumony of public officials or broadcasting hearings that
do not involve any tesumony at all.

45. In sum, because Maryland has not idenufied—and cannot idenufy—a

 

governmental interest sufficient to justify its blanket ban on broadcasting publich

available court recordings, § 1-201 cannot survive consnitutional scrutiny. People who
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 21 of 25

lawfully obtain copies of such recordings, therefore, cannot constitutionally be
punished for disseminating them—including via broadcast.

COUNT II: DUE PROCESS — VAGUENESS
(against all Defendants under 42 U.S.C. § 1983)

46. ‘The Due Process Clause of the Fourteenth Amendment provides that
no State “shall... deprive any person of life, liberty, or property, without due process
of law.” U.S. Const. amend. XIV, § 1. “[T']he Government violates this guarantee by
taking away someonce’s life, liberty, or property under a criminal law so vague that it

fails to give ordinary people fair notice of the conduct it punishes, or so standardless

a

that it invites arbitrary enforcement.” Johnson v. United States, 135 5. Ct. 2551, 2556
(2015).

47. Section 1-201 violates the Due Process Clause because it is written in
terms so vague as to deprive the public of fair notice as to what it prohibits and what
punishment it imposes.

48. As noted above, § 1-201 provides that “a person may not... broadcast
any criminal matter.” ‘lhe statute, however, fails to define the term “broadcast.”
That omission makes it virtually impossible to determine the scope of conduct
prohibited by § 1-201. Nor have any state-court decisions clarified the term’s reach,
(Quite the contrary: ‘Vhe Marvland Court of .\ppeals has recognized that the word
“broadcast” can have a variety of different meanings. Nein rv. Century Mhletic Cli,

193 Mad. 584. 590 (1949) (Tt may often have been said. with reference to telegraph or

A)
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 22 of 25

newspapers, that news, gossip, a baseball game or a prize-fight was broadcasted, or
with reference to a loudspeaker or amplifier, that a speech was broadcasted.”). The
term is so malleable, in fact, that even government agencies tasked with regulaung
broadcasters have struggled with its meaning. See, e.g, National Ass'n lor Better Broad. v.

PCC, 849 12d 665, 667 (D.C. Cir. 1988) (“The

Federal Communications}

 

Commission [has] exhibited some inconsistency in its treatment of various forms of
subscription television service as being or not being ‘broadcasting.”’).

49. Section 1-201 is also vague as to the nature of the tvpe of punishment
that may be imposed on someone who violates the statute. See Thomas v. Davis, 192
F.3d 445, 455 (4th Cir. 1999) (explaining that statutes may “violate due process if they
do not afford fair notice of the penalty that applies to the forbidden conduct’).
Although § 1-201(c) provides that a “person who violates this section may be held in
contempt of court,” the statute does not specify whether the contempt sanction
would be civil or criminal in nature. As a result, it is not clear whether a violation of
the statute would be punishable by imprisonment, a fine, civil penalties, or something
else entirely.

50. Ordinarily, regulated parties may “seck clarification trom appropriate
administrative sources” on the meaning of ambiguous laws. Givenri/le Women’s Clinic v.
Commr'r S.C. Dep't of Llealth & Linrtl. Control, 317 V3d 357, 367 (4th Cir. 2002). But
court officials have refused to clarify the scope of the term “broadcasting” or the

nature of the punishment that may be imposed under the stature. En their letters to
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 23 of 25

court officials earlier this month, Plainuffs expressly asked those officials whether
certain uses of courtroom audio recordings—such as playing a recording at a
community event—could violate § 1-201. They also sought clarification as to whether
the word “contempt,” as it appears in § 1-201, refers to civil contempt or criminal
contempt. Court officials, however, refused to respond to Plaintiffs’ inquiries.

51. In sum, the deep ambiguities in § 1-201’s text—combined with court
officials’ unwillingness to provide any guidance whatsoever as to its meaning—render
the statute unconstitutionally vague, both as to the conduct it prohibits and the
penalties it imposes.

REQUESTED RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

l. Declare that Maryland Code, Criminal Procedure § 1-201, as applied to
lawfully obtained audio or video recordings, violates the First .\mendment.

a Declare that Maryland Code, Criminal Procedure § 1-201, as applied to
lawfully obtained audio or video recordings, is void for vagueness under the Due
Process Clause of the Fourteenth Amendment.

3 Declare that Plaintiffs may not be held in contempt (or otherwise subject
to state sanction) for:
(a) posting online any lawfully obtained audio or video recordings of
criminal proceedings that occurred in open court:
(bb) including such recordings in anv films:

qa
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 24 of 25

(c) playing such recordings at public events;

(d) sharing such recordings over social media; or

(e) including such recordings on podcasts.

4. Award attorneys’ fees and costs to Plainnuffs.

5. Grant any other relief that this Court deems appropriate.

ADAM HOLOFCENER

(D. Md. Bar No. 19579)

MARYLAND VOLUNTEER LAWYERS FOR
THE ARTS

120 W. North Ave., Suite 305.

Baltimore, MD 21201

Tel.: 410-752-1633

adam@mdvla.org

Dated: May 28, 2019

i)
uae)

Respectfully submitted,

NICOLAS Y. RILEY *

[sf Daniel B. Rive
DANIEL B. RICE
(D. Md. Bar No. 20874)
INSTITUTE FOR CONSTITUTIONAL

ADVOCACY & PROTECTION

GEORGETOWN UNIVERSITY LAW CENTER
600 New Jersey Avenue NW
Washington, DC 20001
Tel: 202-662-4048
Fax: 202-662-9248
nr537@georgetown.cdu
dbr32@georeetown.edu

Counsel for Plaintiffs
* Admitted to practice in New York

(NY Registration No. 5039607); pro

hav rice admission pending.
Case 1:19-cv-01559-RDB Document1 Filed 05/28/19 Page 25 of 25

CERTIFICATE OF SERVICE

 

I certify that the foregoing will be served upon all Defendants via hand delivery
by process server.

/sf Daniel B. Rice

DANIEL B. RICH:

 
